DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 13-18 and 33-35 are rejected under 35 U.S.C. 102a2 as being anticipated by McClelland et al. (US 2016/0334388 A1 – hereafter ‘388).
‘388 discloses a fluidics device (Abstract) that includes the following limitations for claim 1: 
 “A cell culture device”:  ‘388 discloses a multi-well cell culture device ([0072]; Fig. 1; Fig. 2).  
“a plurality of first wells having a sidewall, an end wall, and a bottom wall, wherein a distance from said bottom wall of said first wells and an upper edge of said sidewall of said first wells defining a depth of said first wells”: ‘388 discloses a plurality of first wells that include a sidewall, end wall and a bottom wall (Fig. 1; Fig. 2; [0076]) where the first row of wells is being interpreted as the first wells.  The wells have a defined depth.  
“a plurality of second wells, said plurality of second wells having a side wall, an end wall, and a bottom wall, wherein a distance from said bottom wall of said second wells and an upper edge of said sidewall of said second wells defining a depth of said second wells”: ‘388 discloses a plurality of second wells that include a sidewall, end wall and a bottom wall (Fig. 1; Fig. 2; [0076]) where the second row of wells is being interpreted as the second wells.  The wells have a defined depth.  
 “wherein said second wells are adjacent with said first wells such that said end wall of said first wells is said end wall of said second wells”: ‘388 discloses that the first wells are adjacent to the second wells and share an end wall (Fig. 25; [0076]) 
“wherein said end wall connects with said bottom walls of said first and second wells to form a physical and fluidic barrier between said first and second wells”: ‘388 discloses that the end walls form a barrier between the two wells (Fig. 25; [0076]; Fig. 1; channel 120).    
“wherein at least a portion of said end wall has a height less than said first and second depths, such that fluid in said first or second wells flows over said end wall when said fluid has a level exceeding said height and wherein fluid is prevented from moving between said first and second wells when said fluid has a level less than said height.”: The height of the end wall is such that the fluid flows from the first well (Source) when the fluid is at a pre-determined height and flows into the second well (Drain) and does not flow back into the first well (Fig. 16A-C; [0102]; [0103]).  
For claim 7, the plate of ‘388 is being interpreted as a microtiter plate ([0190]). 
For claim 8, the plate of ‘388 has 96 wells ([0202]). 
For claim 9, the plate of ‘388 forms a channel (channel 120; Fig. 1; [0076]) which is being interpreted as the lower portion of the wall of the end wall. 
For claim 13, ‘388 discloses a system that uses the device of claim 1 and that includes cells within the wells ([0096]).  It should be further noted that the cells are drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  
For claim 14, ‘388 discloses a host fluid ([0076]) that is being interpreted as the fluid of the instant claim.  
For claims 15 and 16, the type of cells used within the plate are drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115. 
For claim 17, ‘388 discloses sending a nutrient media as the fluid to the wells ([0095]). 
For claim 18, the device of ‘388 can be used for drug screening ([0072]).  It should be noted that the specific assay is drawn to the intended use of the claimed device which does not structurally define the claimed invention over the prior art.  See MPEP §2114.  
For claims 33-35, the multiwell plate of ‘388 has multiple sets of first wells and second wells (Fig. 1) and includes two or more of each and one first and one second well.  
Therefore, ‘388 meets the limitations for claims 1, 7-9, 13-18 and 33-35.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over McClelland et al. (US 2016/0334388 A1 – hereafter ‘388) in view of Kim et al. (US 2004/0002131 A1 – hereafter ‘131).
‘388 differs from claims 10-12 regarding a membrane within the channels. 
‘131 (Kim) discloses a device for monitoring chemotaxis (Abstract) that for claim 10 includes a channel filled with a membrane such as a hydrogel ([0076]).  For claim 11, the membrane is a hydrogel ([0076]) and for claim 13 allows cells to pass through and would exclude larger particles ([0092]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the hydrogel of ‘131 within ‘388 in order to regulate the flow of cells from one well to another.  The suggestion for doing so at the time would have been to allow chemotaxis and invasion ([0092]).  

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. Applicant argues on page 5 that McClelland does not teach where the end wall of the wells is less than a depth of the wells.  This is not found persuasive since McClelland discloses a flow channel between each well which includes a portion of the sidewall of each well that is less than a depth of either well ([0076]; Fig. 1; channel 130).  It should be noted that whether or not there is two-communication between the wells is drawn to the intended use of the claimed device which does not structurally define the claimed invention over the prior art.  See MPEP §2114. 
Therefore, the claims stand rejected. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fang et al. (US 2009/0298116 A1) discloses a plurality of microwells with a channel connecting the wells.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799